DETAILED ACTION
This office action is in response to the amendment filed December 23, 2020 in which claims 1-5, 9-17, 28-30, and 32-35 are presented for examination and claims 6-8, 18-27, and 31 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of claims 28-31 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “innermost side” and “inside” (see para. 0026).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both “outer rim” and “fastening/connection” (see paras. 0025-0026).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to because para. 0025 indicates “outer rim 15, as shown in Fig. 5 and 6.”  However, Examiner notes that while outer rim 15 is depicted in Fig. 7, it is not depicted in either of Figs. 5 or 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“attachment portion” and “rolling portion” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper at least “a lubricant pouch,” “corresponding edges,” “first enclosed space,” and “second enclosed space,” as recited in claim 1, “an intermediate layer,” as recited in claim 4, “a first low-friction layer,” and “second low-friction layer,” as recited in claim 12, “attachment portion,” and “rolling portion,” as recited in claim 17, “gel or liquid pouch,” and “low-friction interface,” as recited in claim 28, “intermediate layer,” as recited in claim 30, and “plurality of discrete ones of the comfort padding,” as recited in claims 33 and 35.  Examiner respectfully suggests that Applicant may refer to the drawings, as applicable, to provide support under 35 USC 112(a) for amendments to the specification.  Examiner notes that this an objection to the specification for lack of antecedent basis for claim limitations and not a rejection under 35 USC 112(a).  However, Examiner further respectfully notes that care should be taken in order to avoid introducing new matter when amending the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,399,085 Moore, III et al. (Moore).
Regarding claim 1, Moore discloses a comfort padding (see Fig. 4) configured to be disposed on an inner surface of a helmet, the inner surface of the helmet configured to face a wearer's head (col. 3, lines 3-10), the comfort padding comprising: 
an inner layer configured to come into contact with the wearer's head when the helmet is in use (annotated Fig. 4, see below; col. 8, lines 38-67; the inner layer is textile covering 4 configured to face the head of a wearer) and an outer layer configured to be disposed on the inner surface of the helmet (annotated Fig. 4; col. 8, lines 38-67; the outer layer is textile covering 4 configured to face away from the head of a wearer), at least one of the inner and outer layers including a stretchable material (col. 8, lines 38-67; Moore discloses textile 4 as comprising any fabric woven material, or textile material conventionally known in the art and can be provided for purposes including comfort; Examiner respectfully notes that such a textile layer would necessarily encompass textile materials possessing at least some degree of stretch; Examiner further respectfully notes that regarding the limitation “a stretchable material,” that absent further limitations in the claims regarding parameters such modulus of elasticity or specific materials, the reference meets the claim), wherein the inner and outer layers each have edges and are interconnected along their corresponding edges, thereby defining a first enclosed space (see Fig. 4; col. 10, lines 23-27); and

    PNG
    media_image1.png
    927
    888
    media_image1.png
    Greyscale

a lubricant pouch (1,2,3) (see Fig. 4; col. 8, lines 14-24) in the first enclosed space, the lubricant pouch including a lubricant (col. 8, lines 14-24) and first and second membrane layers (3), the first and second membrane layers defining a second enclosed space, wherein the lubricant is located in the second enclosed space (see Fig. 4; col. 5, lines 15-33);
annotated Fig. 4; col. 4, line 58 – col. 5, line 14; col. 9, lines 1-7; col. 10, lines 23-27; the first membrane layer is the layer 3 configured to face outer layer 4; in an embodiment where first membrane layer 3 is not laminated or physically bonded to outer layer 4 and where seam 5 is not connected to the seam between layers 4 and membranes 3, first membrane layer 3 would be capable of sliding to at least some degree relative to outer layer 4; Examiner respectfully notes regarding the limitation that the first membrane layer defines “a first low friction surface,” that absent further limitations in the claims regarding parameters such as coefficient of friction or specific materials, the reference meets the claim), 
Examiner respectfully notes that the limitation “the first low friction surface configured to facilitate a relative sliding movement between the lubricant pouch and the outer layer in response to an oblique force applied to the helmet” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moore discloses the structure of the comfort padding as claimed, there would be a reasonable expectation for the comfort padding of Moore to perform such function.

Regarding claim 2, Moore further discloses comfort padding wherein the second membrane layer (annotated Fig. 4) defines a second low friction surface located between the lubricant and the inner layer (annotated Fig. 4; col. 4, line 58 – col. 5, line 14; col. 9, lines 1-7; col. 10, lines 23-27; the second membrane layer is the layer 3 configured to face inner layer 4; in an embodiment where second membrane layer 3 is not laminated or physically bonded to inner layer 4 and where seam 5 is not connected to the seam between layers 4, second membrane layer 3 would be capable of sliding to at least some degree relative to inner layer 4; Examiner respectfully notes regarding the limitation that the second membrane layer defines “a second low friction surface,” that absent further limitations in the claims regarding parameters such as coefficient of friction or specific materials, the reference meets the claim), 
Examiner respectfully notes that the limitation “the second low friction surface configured to provide a relative sliding movement between the inner layer and the second low friction surface” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moore discloses the structure of the comfort padding as claimed, there would be a reasonable expectation for the comfort padding of Moore to perform such function.

Regarding claim 3, Moore further discloses comfort padding further comprising a soft open cell polymer foam (40) (see Fig. 4; col. 11, lines 26-43; claim 21) located in the first enclosed space between the inner layer and the lubricant pouch (see Fig. 4) for providing comfort and to facilitate sweat vaporization (col. 11, lines 26-43).

Regarding claim 9, Moore further discloses comfort padding further comprising a loopy or roughened surface configured to attach to a hook material located on the surface of the helmet (col. 8, lines 38-67).

Regarding claim 10, Moore further discloses comfort padding wherein the inner layer includes a wicking material (col. 8, lines 38-67).

Regarding claim 28, Moore discloses a comfort padding (see Fig. 4) configured to be disposed on an inner surface of a helmet, the inner surface of the helmet configured to face a wearer’s head (col. 3, lines 3-10), the comfort padding comprising:
an inner layer configured to come into contact with the wearer's head when the helmet is in use (annotated Fig. 4; col. 8, lines 38-67; the inner layer is textile covering 4 configured to face the head of a wearer) and an outer layer configured to be coupled to the inner surface of the helmet (annotated Fig. 4; col. 8, lines 38-67; the outer layer is textile covering 4 configured to face away from the head of a wearer), wherein the inner and outer layers are each a stretchable material that together form an enclosed space (col. 8, lines 38-67; Moore discloses textile 4 as comprising any fabric woven material, or textile material conventionally known in the art and can be provided for purposes including comfort; Examiner respectfully notes that such a textile layer would necessarily encompass textile materials possessing at least some degree of stretch; Examiner further respectfully notes that regarding the limitation “a stretchable material,” that absent further limitations in the claims regarding parameters such modulus of elasticity or specific materials, the reference meets the claim); and 
a gel or liquid pouch (1,2,3) (see Fig. 4; col. 8, lines 14-24) slidably disposed in the enclosed space (in an embodiment where layer 3 is not laminated or physically bonded to outer layer 4 and where seam 5 is not connected to the seam between layers 4, layer 3 of gel or liquid pouch 1,2,3 would be capable of sliding to at least some degree relative to outer layer 4); 
wherein the gel or liquid pouch includes a first outer surface adjacent the inner layer and a second outer surface adjacent the outer layer, at least one of the first and second outer surfaces defining a low-friction interface between the first or second 4App. No. 16/024,011Atty. Docket No.: 16930-003USU1outer surface and the inner or outer layer (annotated Fig. 4; col. 4, line 58 – col. 5, line 14; col. 9, lines 1-7; col. 10, lines 23-27; the first outer surface is the surface of layer 3 configured to face inner layer 4 and the second outer surface is the surface of layer 3 configured to face outer layer 4; Examiner respectfully notes regarding the limitation that the first or second outer surface define a “low-friction interface,” that absent further limitations in the claims regarding parameters such as coefficient of friction or specific materials, the reference meets the claim). 
Examiner respectfully notes that the limitation “that is designed and configured to facilitate relative sliding movement between the gel or liquid pouch and the inner or outer layer,” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moore discloses the structure of the comfort padding as claimed, there would be a reasonable expectation for the comfort padding of Moore to perform such function.

Regarding claim 29, Moore further discloses comfort padding further comprising an open cell polymer foam (40) located in the enclosed space between the inner layer and the gel or liquid pouch (see Fig. 4; col. 11, lines 26-43; claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (as applied to claims 1 and 3 regarding claims 4 and 5, and as applied to claims 28 and 29 regarding claim 30) in view of US Pub No. 2013/0040524 Halldin et al. (Halldin).
Regarding claims 4 and 5, Moore discloses comfort padding comprising an open cell polymer foam (40) and a lubricant pouch (1,2,3) and further that the comfort padding can additional materials or layer arranged intermediate or adjacent to the lubricant pouch (col. 2, lines 48-51).

However, Halldin teaches a helmet comprising an intermediate layer (1) having a low friction surface to facilitate relative sliding movement between two additional layers (2,3) (see Fig. 1; para. 0027).
Moore and Halldin teach analogous inventions in the field of protective headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the comfort padding of Moore to include an intermediate low friction layer as taught by Halldin disposed between the open cell polymer foam and the lubricant pouch of Moore because Halldin teaches that such intermediate layers are known in the art and absorbs rotational energy caused by oblique impacts having a tangential force component (paras. 0004, 0005).

Regarding claim 30, Moore discloses comfort padding comprising an open cell polymer foam (40) and a gel or liquid pouch (1,2,3) and further that the comfort padding can additional materials or layer arranged intermediate or adjacent to the lubricant pouch (col. 2, lines 48-51).
Moore does not expressly disclose comfort padding further comprising an intermediate layer having a low friction surface to facilitate relative sliding movement between the open cell polymer foam and the gel or liquid pouch.
1) having a low friction surface to facilitate relative sliding movement between two additional layers (2,3) (see Fig. 1; para. 0027).
Moore and Halldin teach analogous inventions in the field of protective headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the comfort padding of Moore to include an intermediate low friction layer as taught by Halldin disposed between the open cell polymer foam and the gel or liquid pouch of Moore because Halldin teaches that such intermediate layers are known in the art and absorbs rotational energy caused by oblique impacts having a tangential force component (paras. 0004, 0005).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (as applied to claim 1 regarding claims 32 and 33 and as applied to claim 28 regarding claims 34 and 35) in view of US Pub No. 2014/0020158 Parsons et al. (Parsons).
Regarding claim 32, Moore discloses a helmet comprising at least one comfort padding according to claim 1.
Moore does not expressly disclose a helmet comprising an energy absorbing layer having an innermost side configured to face a wearer’s head.
However, Parsons teaches a helmet (see Figs. 11-12) comprising an energy absorbing layer (102) having an innermost side configured to face a wearer’s head at least one comfort padding (60) attached to the innermost side (see Figs. 11-12; paras. 0045-0050).
para. 0045). 

Regarding claim 33, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein the at least one of the comfort padding includes a plurality of discrete ones of the comfort padding, the plurality of comfort padding spaced apart and separately attached to the innermost side of the energy absorbing layer (see Figs. 11-12 of Parsons; paras. 0045-0050 of Parsons).

Regarding claim 34, Moore discloses a helmet comprising at least one comfort padding according to claim 28.
Moore does not expressly disclose a helmet comprising an energy absorbing layer having an innermost side configured to face a wearer’s head.
However, Parsons teaches a helmet (see Figs. 11-12) comprising an energy absorbing layer (102) having an innermost side configured to face a wearer’s head at least one comfort padding (60) attached to the innermost side (see Figs. 11-12; paras. 0045-0050).
Moore and Parsons teach analogous inventions in the field of protective headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of Moore to include para. 0045). 

Regarding claim 35, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein the at least one of the comfort padding includes a plurality of discrete ones of the comfort padding, the plurality of comfort padding spaced apart and separately attached to the innermost side of the energy absorbing layer (see Figs. 11-12 of Parsons; paras. 0045-0050 of Parsons).

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Parsons.
Regarding claim 11, Moore discloses a helmet (col. 3, lines 3-10), comprising:
at least one comfort padding (see Fig. 4) attached to the innermost side (col. 3, lines 3-10), the comfort padding including:
inner and outer layers (4) (annotated Fig. 4); and
a lubricant disposed between the inner and outer layers (see Fig. 4; col. 8, lines 14-24);
wherein the comfort padding includes a low-friction layer (3) (Examiner respectfully notes regarding the limitation that the first or second outer surface define a “low-friction layer,” that absent further limitations in the claims regarding parameters such as coefficient of friction or specific materials, the reference meets the claim) located between the lubricant and the inner or outer layer (annotated Fig. 4), the low-friction layer designed and configured to be in sliding engagement with and slide relative in an embodiment where low-friction layer 3 is not laminated or physically bonded to inner or outer layers 4 and where seam 5 is not connected to the seam between inner and outer layers 4, low-friction layer 3 would be capable of sliding to at least some degree relative to inner and outer layers 4).
Moore does not expressly disclose a helmet comprising an energy absorbing layer having an innermost side configured to face a wearer’s head.
However, Parsons teaches a helmet (see Figs. 11-12) comprising an energy absorbing layer (102) having an innermost side configured to face a wearer’s head at least one comfort padding (60) attached to the innermost side (see Figs. 11-12; paras. 0045-0050).
Moore and Parsons teach analogous inventions in the field of protective headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the helmet of Moore to include an energy absorbing layer as taught by Parsons because Parsons teaches that this configuration is known in the art and beneficial for attenuating impacts (para. 0045). 
Examiner respectfully notes that the limitations “the lubricant designed and configured to shear in response to an oblique force applied to the helmet,” and “the low-friction layer designed and configured to be in sliding engagement with and slide relative to the inner or outer layer in response to an oblique force applied to the helmet,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function.  As Moore coupled with Parsons teach the structure of 

Regarding claim 12, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein the low-friction layer is a first low-friction layer located between the lubricant and the inner layer, the comfort padding further comprising a second low-friction layer (annotated Fig. 4; Examiner respectfully notes regarding the limitation that the first and second layers are “low-friction layers,” that absent further limitations in the claims regarding parameters such as coefficient of friction or specific materials, the reference meets the claim) disposed between the lubricant and the outer layer (annotated Fig. 4).

Regarding claim 13, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein the first and second low-friction layers define a fluid-tight volume that contains the lubricant (annotated Fig. 4; col. 5, line 34 – col. 6, line 55 of Moore; inasmuch as currently claimed, first and second low-friction layers 3 of Moore can be considered fluid-tight because they are resistant to water penetration).

Regarding claim 14, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein at least one of the inner and outer layers include a stretchable material (col. 8, lines 38-67 of Moore; Moore discloses textile 4 as comprising any fabric woven material, or textile material conventionally known in the art and can be provided for purposes including comfort; Examiner respectfully notes that such a textile layer would necessarily encompass textile materials possessing at least some degree of stretch; Examiner further respectfully notes that regarding the limitation “a stretchable material,” that absent further limitations in the claims regarding parameters such modulus of elasticity or specific materials, the reference meets the claim).
Examiner respectfully notes that the limitation “designed and configured to stretch in response to an oblique force applied to the helmet,” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moore coupled with Parsons teach the structure of the helmet as claimed, there would be a reasonable expectation for the helmet of Moore coupled with Parsons to perform such function.

Regarding claim 15, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet further comprising a foam layer (40) (see Fig. 4; col. 11, lines 26-43) located between the lubricant and one of the inner and outer layers (see Fig. 4).

Regarding claim 17, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) further teaches a helmet wherein the outer layer is configured to be attached to the helmet and includes an attachment portion configured to be directly attached to the helmet and a rolling portion configured to not be directly attached to the helmet, the rolling portion configured to separate from the helmet and col. 8, lines 38-67; inasmuch as currently claimed, in a configuration where only a portion of the high pile fabric of outer layer 4 is attached to the helmet via hook and loop fasteners, that portion could be considered an “attachment portion,” while the remainder of outer layer 4 could be considered a “rolling portion”).
Examiner respectfully notes that the limitation “the rolling portion configured to separate from the helmet and roll relative to the attachment portion in response to an oblique force applied to the helmet,” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Moore coupled with Parsons teach the structure of the helmet as claimed, there would be a reasonable expectation for the helmet of Moore coupled with Parsons to perform such function.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Parsons (as applied to claims 11 and 15) in further view of Halldin.
Regarding claim 16, the modified invention of Moore (i.e. Moore in view of Parsons, as detailed above) teaches a helmet comprising a foam layer a lubricant and further that the helmet can additional materials or layer arranged intermediate or adjacent to the lubricant pouch (col. 2, lines 48-51).
Moore does not expressly disclose comfort padding further comprising a fabric or nonwoven material layer located between the foam layer and the lubricant.
1) (paras. 0029, 0032, 0038) between two additional layers (2,3) (see Fig. 1; para. 0027).
Moore, Parsons, and Halldin teach analogous inventions in the field of protective headwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the comfort padding of Moore to include a fabric or nonwoven material layer as taught by Halldin disposed between the open cell polymer foam and the lubricant pouch of Moore because Halldin teaches that such fabric or nonwoven layers are known in the art and absorb rotational energy caused by oblique impacts having a tangential force component (paras. 0004, 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732